United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gaithersburg, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jaspal Singh, for the appellant
Office of Solicitor, for the Director

Docket No. 16-0273
Issued: July 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 30, 2015 appellant, through his representative, filed a timely appeal of an
October 6, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant had more than nine percent permanent impairment of her
left upper extremity for which she received a schedule award.
On appeal appellant’s representative argued that appellant was also entitled to a schedule
award due to work-related impairment of her right upper extremity

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 23, 1991 appellant, then a 47-year-old flat sorter, filed a traumatic injury
(Form CA-1) alleging on that date a coworker struck her on the left side of her body with a mail
transporter. She alleged left elbow pain. Appellant returned to work on March 7, 1991 as a
manual distribution clerk. The claim was assigned OWCP File No. xxxxxx449. OWCP
accepted the claim for contusion of the left arm on March 15, 1991. Appellant underwent a
magnetic resonance imaging (MRI) scan of the cervical spine on May 13, 1991 which was
normal. On September 19, 1991 her electromyography (EMG) and motor and sensory
conduction studies of the left shoulder girdle and the paraspinal muscles of the cervical region
were normal.
Appellant filed a notice of recurrence of disability (Form CA-2a) on November 2, 1991
alleging that she sustained a recurrence of disability in July 1991 due to her February 23, 1991
employment injury. She stated that she was unable to perform her regular duties and that she
developed pain and swelling in her neck and left shoulder.
Appellant filed a second Form CA-1 on May 19, 1992 alleging that, on that date, a shelf
fell from her machine hitting her head, nose, neck, and right forearm. The claim was assigned
OWCP File No. xxxxxx774. Appellant underwent a right shoulder MRI scan on June 15, 1992
which demonstrated a complete tear of the distal supraspinatus tendon as well as a sloping distal
acromion impinging the supraspinatus tendon. Her cervical MRI scan of the same date
demonstrated early degenerative changes at C4-5 and C5-6 with reversal of the curvature.
OWCP accepted cervical strain and laceration of the nose as well as right shoulder contusion on
July 13, 1992.
It later approved right shoulder rotator cuff tear surgical repair on
August 26, 1992. Appellant underwent right shoulder rotator cuff repair, with acromioplasty,
and release of the coracoacromial ligament on September 22, 1992. She returned to duty on
March 22, 1993.
On December 13, 1993 appellant underwent a left shoulder MRI scan which
demonstrated mild acromioclavicular (AC) joint arthropathy without significant impingement of
the rotator cuff with a partial tear along the under surface of the supraspinatus tendon. Her
cervical MRI scan of the same date demonstrated mild spondylosis unchanged as compared to
prior studies.
In a letter dated June, 17, 1994, OWCP informed appellant that her claim in OWCP File
No. xxxxxx449 had not been accepted for a right arm condition. Appellant underwent left
shoulder arthroscopy and debridement of the rotator cuff on June 30, 1994 with arthroscopic
acromioplasty and release of the coracoacromial ligament. OWCP accepted her claim for
additional conditions of left shoulder impingement and arthroscopy on June 30, 1994. Appellant
returned to limited-duty work on February 21, 1996.
In a decision dated January 9, 1997, OWCP determined that appellant had sustained a
loss of wage-earning capacity when she returned to modified work on July 13, 1996.
Appellant underwent left rotator cuff repair on January 5, 2006 with superior labral tear,
anterior inferior instability with ligament tear, and shoulder impingement.

2

On January 21, 2008 appellant underwent a right shoulder MRI scan which demonstrated
supraspinatus tendon tear and retraction. OWCP authorized right shoulder arthroscopy and
rotator cuff repair on October 16, 2008.
Appellant underwent a second right shoulder rotator cuff repair, with right shoulder
superior labral tear, anterior labral repair, and subacromial decompression of the bursa on
November 11, 2008.
Appellant underwent a left shoulder MRI scan on September 15, 2009 which
demonstrated retorn supraspinatus tendon and a chronic complete tear of the infraspinatus tendon
with muscle and tendon edge atrophy. She also exhibited chronic intracapsular rupture of the
long biceps tendon.
Appellant retired from the employing establishment on October 31, 2009 and elected
retirement benefits effective that date. She requested a schedule award (Form CA-7) on
February 10, 2011. By letter dated February 15, 2011, OWCP requested that appellant provide a
medical report in support of her claim for a schedule award.
In a March 7, 2011 report, Dr. David L. Higgins, an orthopedic surgeon, found a 35
percent permanent impairment of the left shoulder.
Appellant underwent a right shoulder MRI scan on March 14, 2011 which demonstrated
atrophy of the supraspinatus tendon with partial thickness tear at the insertion. Her left shoulder
MRI scan of the same date demonstrated attenuation of the distal supraspinatus tendon and
chronic intrasubstance tear of the biceps tendon.
In a report dated March 30, 2011, Dr. Higgins found that appellant had reached
maximum medical improvement in regard to both shoulders. He found decreased range of
motion in the right shoulder including loss of forward flexion at 90 degrees, abduction of
40 degrees, and loss of external rotation at 15 degrees. Dr. Higgins reported weakness of the
internal rotators, external rotators, and supraspinatus. He noted that appellant had atrophy of the
rotator cuff, the anterior third deltoid muscle, mid-third deltoid muscle, posterior third deltoid
muscle, biceps, pectoralis major, and scapular stabilizers. Appellant’s left shoulder had
20 degrees of external rotation, and 95 degrees of forward flexion. Dr. Higgins found crepitus at
the glenohumeral joint, tendinitis of the biceps, as well as weakness of the internal rotators,
external rotators, and supraspinatus muscles. He noted atrophy of the rotator cuff, anterior third
deltoid muscle, mid-third deltoid muscle, and posterior third deltoid as well as atrophy of the
biceps, pectoralis major, and scapular stabilizers. Appellant reported aching, atrophy, a burning
sensation, clicking, and catching. Dr. Higgins concluded that she had reached maximum medical
improvement and that she had 35 percent permanent impairment of each shoulder, but that the
left shoulder was more symptomatic.
Dr. Higgins completed a report on August 25, 2010 and opined that appellant had 35
percent permanent impairment of both shoulders and neck due to pain, weakness, rotator cuff
tears, and degenerative joint disease.
Appellant underwent a left shoulder MRI scan on January 7, 2013 which demonstrated
biceps tendinitis, degenerative joint disease of the glenohumeral joint, full thickness tear of the
3

rotator cuff, and rotator cuff arthropathy. An MRI scan of her cervical spine on the same date
demonstrated herniated disc, spinal stenosis, and spondylosis.
Dr. Higgins examined appellant on May 20, 2015 and found in the left shoulder weakness
of the external rotators, and supraspinatus. He listed her range of motion as 60 degrees of active
abduction and 115 degrees of forward flexion. Dr. Higgins also found rotator cuff atrophy,
deltoid atrophy, bicep atrophy, pectoralis major atrophy, and atrophy of the scapular stabilizers.
In regard to appellant’s right shoulder, he found tenderness in the rotator cuff, weakness of the
external rotators and supraspinatus muscles, and abduction of 70 degrees, with forward flexion
of 125 degrees. Dr. Higgins also noted atrophy of the rotator cuff, deltoid muscle, biceps,
pectoralis major, and scapular stabilizers.
OWCP referred the medical evidence to its medical adviser on August 3, 2015. It
included a statement of accepted facts, which noted that appellant had a separate right shoulder
claim accepted for contusion of the face, scalp, and neck, open wound of the face, sprain of the
neck, and right rotator cuff sprain. OWCP described her left shoulder condition as adhesive
capsulitis of the left shoulder, AC joint sprain, and surgery on January 5, 2006.
In a report dated August 3, 2015, Dr. Arnold T. Berman, OWCP’s medical adviser
reviewed Dr. Higgins’ March 7, 2011 and May 20, 2015 reports and found that he failed to
correctly utilize the American Medical Association, Guides of the Evaluation of Permanent
Impairment (A.M.A., Guides) in determining appellant’s impairment rating. He applied the
A.M.A., Guides to Dr. Higgins’ findings for the left arm and noted that, while the
diagnosis-based estimate would equate to seven percent impairment due to a full thickness
rotation cuff tear,2 a schedule award based on appellant’s loss of range of motion would result in
a total of nine percent impairment. OWCP’s medical adviser combined the finding of forward
flexion of 115 degrees, three percent impairment,3 with abduction of 60 degrees, six percent
impairment,4 to reach his rating under the A.M.A., Guides. He determined that a schedule award
was appropriate for only the left shoulder not both shoulders.
By decision dated October 6, 2015, OWCP granted appellant a schedule award for nine
percent permanent impairment of the left upper extremity.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of use of scheduled members or functions of the body. FECA, however, does not specify
2

A.M.A., Guides, 403, Table 15-5.

3

Id. at 475, Table 15-34.

4

Id.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

4

the manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the discretion of OWCP. For consistent
results and to ensure equal justice, the Board has authorized the use of a single set of tables so
that there may be uniform standards applicable to all claimants. OWCP evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.7
The protocol and formula of the sixth edition of the A.M.A., Guides requires that the
physician determine the Class of Diagnosis (CDX) for the lower extremity and apply the
appropriate grade modifiers for functional history (GMFH), physical examination (GMPE), and
clinical studies (GMCS) and apply the following formula (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX) to reach the appropriate grade within the class of diagnosis.8
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative
value in establishing the degree of permanent impairment and OWCP may rely on the opinion of
its medical adviser to apply the A.M.A., Guides to the findings of the attending physician.9
ANALYSIS
The Board finds that this case is not in posture for a decision.
It is unclear from the record whether an OWCP medical adviser reviewed all of the
surgical and narrative reports supporting appellant’s diagnosed upper extremity conditions. The
statement of accepted facts presented to him by OWCP did not include appellant’s accepted right
shoulder rotator cuff repair, with acromioplasty and release of the coracoacromial ligament on
September 22, 1992 or the right shoulder rotator cuff repair, with right shoulder superior labral
tear, anterior labral repair, and subacromial decompression of the bursa on November 11, 2008.
The statement of accepted facts also listed only appellant’s January 5, 2006 left shoulder surgery
and failed to include appellant’s left shoulder arthroscopy and debridement of the rotator cuff on
June 30, 1994 with arthroscopic acromioplasty and release of the coracoacromial ligament.
Neither, the statement of accepted facts nor the OWCP medical adviser mentioned the March 14,
2011 MRI scans, which demonstrated atrophy of the supraspinatus tendon with partial thickness
tear at the insertion in the right shoulder and attenuation of the distal supraspinatus tendon and
chronic intrasubstance tear of the biceps tendon in the left shoulder. OWCP also failed to
mention January 7, 2013 left shoulder MRI scan which demonstrated biceps tendinitis,
degenerative joint disease of the glenohumeral joint, full thickness tear of the rotator cuff, and
rotator cuff arthropathy. Appellant has accepted claims for both right and left shoulder
conditions, which have been consolidated under OWCP File xxxxxx449, serving as the master
7

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.5a (February 2013); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
8

A.M.A., Guides, 521.

9

Linda Beale, 57 ECAB 429 (2006).

5

file number. She has received extensive electrodiagnostic and surgical treatment for both
shoulders. The medical adviser limited his impairment rating to just the left upper extremity
without explanation. He further limited his application of the A.M.A., Guides to the diagnosis of
full thickness tear of the rotator cuff, without discussion of appellant’s documented injuries AC
joint capsule and coracoclavicular ligaments can result in impairment ratings from 8 to 24
percent of the arms.10
OWCP may undertake to develop either factual or medical evidence for determination of
the claim. It is well established that proceedings under FECA are not adversarial in nature and
that while the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. OWCP has an obligation to see that justice is
done.11 The Board finds that OWCP undertook development of the medical aspect of appellant’s
schedule award claim, but failed to provide a complete statement of accepted facts12 or review of
the record to the medical adviser. On remand OWCP should fully development a statement of
accepted facts and refer her appellant for a second opinion examination to determine the extent
of the permanent impairment of both her right and left upper extremities for schedule award
purposes. After such further development, it should issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for a decision regarding the extent of
appellant’s bilateral upper extremity impairment. On remand OWCP should prepare a
comprehensive statement of accepted facts and refer appellant for a second opinion evaluation.

10

A.M.A., Guides, 403, Table 15-5.

11

John J. Carlone, 41 ECAB 354, 358-60 (1989).

12

As the Board has had, a medical opinion based on an incomplete statement of accepted facts is of reduced
probative value. See E.O., Docket No. 12-517 (issued July 6, 2012). Moreover, OWCP procedures specify that the
statement of accepted facts must include all accepted conditions. Id. Federal (FECA) Procedures Manual, Part 3 -Medical, Requirements for Medical Reports, Chapter 3.600(a)(4) (October 1990).

6

ORDER
IT IS HEREBY ORDERED THAT the October 6, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: July 14, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

